DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (PGPUB: 20130231046) in view of Xie (PGPUB: 20150372746), and further in view of Feucht (PGPUB: 20100013303).

Regarding claims 1, 12, 14, Pope teaches a Bluetooth pairing method, adapted to a Bluetooth pairing procedure between a master device comprising a capacitive touch panel and a slave device comprising at least one induction conductor, the Bluetooth pairing method 5comprising: 
detecting, by the capacitive touch panel, the at least one induction conductor (see Fig. 10, paragraph 76, device 10 may have structures such as sensor/NFC structures 22 that are used both as near field communications elements (e.g., capacitor plates such as electrode 230 and/or electrode 232 or parts of such conductive capacitor structures) and inductive elements (e.g., inductor 260 or part of inductor 260) and as elements of an electronic component such as a sensor component (e.g., as an electrode in a fingerprint sensor, an electrode in a touch sensor, etc.));
identifying, by the master device, a potential on the at least one induction conductor when the capacitive touch panel senses the at least one induction 10conductor (see Fig. 2, paragraph 55, some or all of these structures may be shared with sensor structures in sensor circuitry 44. For example, some of the conductive structures in sensor circuitry 44 such as electrodes in a fingerprint sensor or touch sensor may be used in forming capacitor electrodes and/or inductors for near field communications using near field communications transceiver circuitry 24); and 
performing the Bluetooth pairing procedure after the master device identifies that the detected potentials on the plurality of induction conductors by external device (see Fig. 9, paragraph 71, 73, and 74, when external equipment 130 is transmitting wireless signals with inductor 262, inductor 260 in device 10 may be used in receiving the transmitted signals; external equipment 130 may have near field transceiver circuitry that includes a transmitter such as transmitter 248 for driving output signals through inductor 262 via paths 252 and 254; when it is desired to convey signals from external equipment 130 to device 10, the near field transmitter in external equipment 130 may transmit signals using inductor 262 that are received by inductor 260 in device 10),
which is shown detected by a 15capacitance variation on the capacitive touch panel see Fig. 8, paragraph 70, detected by a capacitance variation).  
However, Pope does not expressly teach the detected potential on the at least one induction conductor is modulated, by the slave device, to generate a potential variation.
Xie teaches that the pen recognizing panel 148 may include an electron inducing coil sensor having a grid structure, and an electronic signal processor that provides an alternating signal having a certain frequency sequentially to loop coils of the electron inducing coil sensor. When a pen including a resonance circuit is near the loop coil of the pen recognizing panel 148, a magnetic field transmitted from the loop coil generates a current based on mutual electron induction, in the resonance circuit. Then, based on the current, an induction magnetic field is generated from a coil forming the resonance circuit, and the pen recognizing panel 148 detects the induction magnetic field from a loop coil in a signal reception state (see Fig. 20, paragraph 368).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pope by Xie for providing when a pen including a resonance circuit is near the loop coil of the pen recognizing panel 148, a magnetic field transmitted from the loop coil generates a current based on mutual electron induction, in the resonance circuit. Then, based on the current, an induction magnetic field is generated from a coil forming the resonance circuit, and the pen recognizing panel 148 detects the induction magnetic field from a loop coil in a signal reception state, as the detected potential on the at least one induction conductor is modulated to generate a potential variation. Therefore, the combination would provide a technique or method to detect generated magnetic field from a coil or inductor, which is 

However, the combination does not expressly teach which is shown by different potentials on the at least one induction conductor in successive time intervals matching with a predetermined agreement.
Feucht teaches that the basic functioning method of the circuit configuration shown in FIG. 1 is such that, when a second switch S1 through Sn is closed, a valve connected to it is operated via first switch S0 with pulse width modulation and slow quenching or slow de-energizing of the magnetic field of the solenoid-valve coils, and when a second switch S1 is open, the corresponding valve is de-energized quickly, since diode D2 acting as suppressor diode and freewheeling diode is no longer effective; If no diode D2 functioning as a freewheeling diode were provided, only a rapid quenching of the valve-coil magnetic fields by opening second switches S1 through Sn would be possible, with high kick-back pulses afterwards, since the pulse width modulation, which, by a variation of the ratio of ON duration to OFF duration, permits a control of the power in the magnet of the solenoid valve, leads to a fast clocking of the solenoid valves in the range (see Fig. 1, paragraph 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Feucht for providing when a second switch S1 through Sn is closed, a valve connected to it is operated via first switch S0 with pulse width modulation and slow quenching or slow de-energizing of the magnetic field of the solenoid-valve coils, and when a second switch S1 is open, the corresponding valve is de-energized quickly, since diode D2 acting as suppressor diode 

Regarding claim 2, the combination teaches further comprising: 
performing the Bluetooth pairing procedure after the master device further identifies that an area of each induction conductor matches a predetermined area (see Pope, Fig. 9, paragraph 75, Inductive structures such as inductor 260 in device 10 may be formed from conductive structures in device components. For example, one or more inductive structures in device 10 (e.g., inductor 260) may be made up of conductive structures in a touch sensor, fingerprint sensor, or other sensor circuitry).  

Regarding claim 203, the combination teaches wherein the slave device comprises a plurality of induction conductors (see Pole, Fig. 10, paragraph 82, structures 132 may include near field communications structures such as capacitors or inductors that are configured to communicate with structures 22 using near field communications), and the method further comprises: performing the Bluetooth pairing procedure after the master device further identifies that a pitch of the plurality of induction conductors matches a predetermined pitch (see pole, Fig. 1, paragraph 82, device 10 may include structures 22. Structures 22 may include structures that are configured both as near field communications elements (e.g., capacitors and/or inductors) and as electrodes in a fingerprint sensor, touch sensor, or other electrical component. Structures 132 may include near field communications structures such as capacitors or inductors that are configured to communicate with structures 22 using near field communications).  

Regarding claim 10, the combination teaches wherein the master 20device further comprises a Bluetooth pairing interface for performing the Bluetooth pairing procedure (see Pope, Fig. 2, paragraph 48, to support interactions with external equipment, storage and processing circuitry 28 may be used in implementing communications protocols. Communications protocols that may be implemented using storage and processing circuitry 28 include internet protocols, wireless local area network protocols (e.g., IEEE 802.11 protocols--sometimes referred to as WiFi®), protocols for other short-range wireless communications links such as the Bluetooth® protocol, cellular telephone protocols, near field communications protocols).  

Regarding claim 11, the combination teaches wherein the capacitive touch panel is a mutual-capacitive touch panel or a self-capacitive touch panel (see Pope, Fig. 1, paragraph 41, device 10 may, if desired, have a display such as display 14. Display 14 may, for example, be a touch screen that incorporates capacitive touch electrodes). 

see Feucht, Fig. 1, paragraph 37, feedback lines R0 through Rn make it possible for the control device (not shown) to detect a fault condition, that is, the operativeness of respective first and second switches S0 through Sn, feedback line R0--because of the average potential generated by the pulse width modulation--also representing a virtual ground, and therefore ensuring a constant voltage across individual coils /inductors L1 through Ln of the solenoid valves).



Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (PGPUB: 20130231046) in view of Xie (PGPUB: 20150372746), and further in view of Feucht (PGPUB: 20100013303), and further in view of PAREKH (PGPUB: 20130196596).

Regarding claim 254 and 15, the combination teaches
when the predetermine agreement is matched, the Bluetooth pairing method further comprises: 
sending device information from the master device to the slave device; and 34performing the Bluetooth pairing procedure when the slave device receives the see Xie, Fig. 2, paragraph 69, the relay device 100 may search for a BLUETOOTH device around the relay device 100 to locate the first communication device 200a, may be paired with the first communication device 200a, and may establish a BLUETOOTH communication connection with the first communication device 200a).  
The combination does not expressly teach wherein the potential on the at least one induction conductor is modulated with a fixed cycle.
PAREKH teaches that it includes the various components that operate as a Hall Effect sensor, including any necessary coils or other circuits. There is also illustrated a magnet 135 that, in one example, is formed as an electromagnet and operates with the microprocessor to allow a different communications pathway using electromagnetic energy that is changed to correspond to changing data (see Parekh, Fig. 1-3, paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by PAREKH for providing a magnet 135 that, in one example, is formed as an electromagnet and operates with the microprocessor to allow a different communications pathway using electromagnetic energy that is changed to correspond to changing data, as wherein the potential on the at least one induction conductor is modulated with a fixed cycle. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 5-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (PGPUB: 20130231046) in view of Xie (PGPUB: 20150372746), and further in view of Feucht (PGPUB: 20100013303), in view of PAREKH (PGPUB: 20130196596), and further in view of Lee (PGPUB: 20110063103).
Regarding claim 5 and 16, the combination does not expressly teach wherein the master device further comprises a transmitter to send the device 5information, and the slave device further comprises a receiver to receive the device information.  
Lee teaches that the mobile terminal 100 transmits a pairing request signal to the headset 200 (323). At this time, the pairing request signal can be transmitted along with the PIN code stored in the first storage unit 120 of the mobile terminal 100. If the pairing request signal and PIN code are received, then the headset 200 compares the received PIN code with the PIN code stored in the second storage unit 220. The headset 200 then transmits, if the PIN codes match with each other, a pairing response signal (see Fig. 3, Paragraph 58).
36  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pope by Lee for providing the mobile terminal 100 transmits a pairing request signal including the PIN code to the headset that transmits a pairing response signal, as wherein the master device further comprises a transmitter to send the device information, and the slave device further comprises a receiver to receive the device information. Therefore, the combination would provide the device information between the two communication devices.

Regarding claim 6 and 17, the combination teaches wherein the receiver is selected from the group consisting of an optical receiver, an audio receiver, a 10capacitive sensing element and a magnetic sensing element (see Pope, Fig. 8).  

Regarding claim 7 and 18, the combination teaches wherein the transmitter is selected from the group consisting of a light emitter, a sound generator, a capacitive sensing electrode and a magnetic generating component (see Pope, Fig. 9).  

Regarding claim 8, the combination does not expressly teach wherein the slave device 15does not enter a Bluetooth pairing mode before receiving the device information.  
Lee teaches that if no pairing request command is detected, then the mobile terminal 100 executes a corresponding function (321). For example, the mobile terminal 100 may repeat step 309 and end the Bluetooth mode to enter idle state in response to a Bluetooth mode termination command (Fig. 1, paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Lee for providing the mobile terminal 100 may repeat step 309 and end the Bluetooth mode to enter idle state in response to a Bluetooth mode termination command, as wherein the slave device does not enter a Bluetooth pairing mode before receiving the device information. Therefore, combining prior art elements according to known methods to yield predictable results.

Regarding claim 9, the combination teaches wherein the device information is sent by a near field communication between the master device and the slave device (see Pope, Fig. 10, paragraph 80, transceiver circuitry 24 and 134 may include one or more radio-frequency transmitters, one or more radio-frequency receivers, both transmitters and receivers, or other suitable communications circuitry for generating radio-frequency signals for near field communications (e.g., transceiver circuitry operable at an NFC communications band at 13.56 MHz or other suitable frequency)).  


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (PGPUB: 20130231046) in view of Xie (PGPUB: 20150372746), in view of Feucht (PGPUB: 20100013303), and further in view of Hou (PGPUB: 20140087658).

Regarding claim 13, the combination teaches wherein the plurality of induction conductors are arranged at a slave device (see Pole, Fig. 1 and 9, paragraph 71 and 82, inductive coupling near field communications arrangement that may be used by device 10 to communicate with external equipment 130; device 10 may include structures 22. Structures 22 may include structures that are configured both as near field communications elements (e.g., capacitors and/or inductors)).
However, the combination does not expressly teach induction conductors are arranged at a bottom surface.
see Fig. 1, paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Hou for providing a rectangular multi-circle annular coil is used as the communication antenna 11, and is arranged in a free area of an invisible region of the back surface (i.e. the inner surface) of the cover lens 102 in the touch-display screen 10, the communication antenna 11 is located on the back surface of the cover lens 102, as induction conductors are arranged at a bottom surface. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Response to Arguments
Regarding limitations of Claims 1, 12, and 14 of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE 
However, Examiner considers that invention in the last paragraph of page 32 could overcome the references. Examiner opens to discuss about it.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667